Exhibit 10.152

IBM and Brocade

Statement of Work

Base Agreement # ROC-P-68

SOW # 7 (Contract Number 4907015087.0)

SOW #7

Amendment # 4

This Amendment # 4 is subject to the terms and conditions and forms a part of
Statement of Work 7, as amended, and its related Base Agreement # ROCP-68
(collectively, “Agreement”) between International Business Machines Corporation
(“Buyer” or “IBM”) and Brocade Communications Systems, Inc. and Brocade
Communications Switzerland, SarL (individually and collectively, “Supplier” or
“Brocade”). For good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:

PURPOSE:

The purpose of this Amendment # 4 is to document IBM’s license of and Brocade’s
integration of IBM’s Embedded Security Service (ESS) Client code into the
IBM-Branded versions of Brocade’s Data Center Fabric Manager (DCFM) software
product.

1.0 OVERVIEW AND DESCRIPTION:

As specified in detail below, Buyer shall grant to Supplier a restricted use
license to its ESS Client code that will allow Supplier to embed the ESS Client
code within its DCFM software product. The inclusion of Buyer’s ESS Client code
in Buyer-selected versions of Supplier’s DCFM packages will allow single sign-on
functionality in the Buyer Branded version of Supplier’s DCFM products.

2.0 LICENSE GRANT:

ESS CLIENT CODE:

Buyer grants to Supplier a revocable, nonexclusive, non-transferable, worldwide,
paid-up license to use, execute, reproduce, display, perform, sell and
distribute the ESS Client code as embedded, in Object Code form only, in
Supplier’s Buyer-branded DCFM OEM software products.

Use Restrictions. Notwithstanding the foregoing, the license provided herein
does not permit Supplier to: (a) modify, reverse engineer, or create derivative
works except as required to embed the ESS Client code within Supplier’s DCFM
software Product based on Buyer’s ESS Client code; (b) make unauthorized copies
of the ESS Client code (except as necessary for backup purposes); (c) rent,
sell, transfer, or grant any rights in and to any copy of the ESS Client code,
in any form, to any third party; (d) embed Buyer’s ESS Client code in any
non-Buyer branded OEM software products; (e) remove any proprietary notices,
labels, or marks on or in any copy of the ESS Client code or any product in
which the ESS Client code is embedded. This license grant restricts the use of
the ESS Client code to Supplier’s Buyer-branded DCFM software products. The ESS
Client code shall not be used in the development of any other versions of
Supplier’s products.

TIVOLI AUTHENTICATION INTERFACES SPECIFICATION AND TEST PLAN:

The Tivoli Authentication Interfaces Specification and Test plans shall only be
used to integrate and test the integration of the ESS Client code into the
Buyer-Branded DCFM software product. They cannot be used for any other purpose.

3.0 BUYER’S RESPONSIBILITIES:

3.1 Buyer will provide the following to Supplier:

 

  •  

the ESS Client code to Brocade in Object Code format.

 

1

IBM/Brocade

Amendment # 4 to SOW #7 (Contract Number 4907015087.0)



--------------------------------------------------------------------------------

  •  

the Tivoli Authentication Interfaces Specification for the ESS Client code.

 

  •  

the Launch in Context and Single Sign-on (LIC/SSO) Self Certification Test Plan

3.2 IBM, at its discretion, will provide technical assistance to Brocade as
needed to complete the integration of the ESS Client code into the Buyer-branded
DCFM software product.

4.0 SUPPLIER RESPONSIBILITIES:

4.1 Supplier will embed the ESS Client code within its DCFM OEM software
products, as identified by Buyer.

4.2 Supplier will complete the test requirements for the Supplier DCFM
integration of the ESS Client code as detailed in Section 5 below.

4.3 Supplier will embed the ESS Client code provided by Buyer at lease four
(4) weeks prior to release of Supplier’s DCFM software products to be
Buyer-Branded.

4.4 Supplier will provide a pre-release version of the Buyer-branded DCFM
software product(s) for evaluation and acceptance testing on a mutually
agreed-to schedule prior to release.

5.0 BROCADE TEST PLAN REQUIREMENTS

A test plan that describes a test suite for certifying launch in context and
single sign-on from the IBM Tivoli Storage Productivity Center (TPC) Graphical
User Interface (GUI) to a DCFM GUI will be provided.

5.1 Goals of Self Certification Test

 

  1) Enable Supplier to “self certify” so that they can provide integration with
TPC independently of IBM/TPC test and development.

 

  2) IBM will provide a set of test cases that if covered by the Supplier will
provide sufficient quality assurance that IBM/TPC need do no further testing
(with respect to a particular version of TPC).

5.2 Procedure of Self Certification

 

  1) Supplier notifies IBM/TPC of intent to “self certify” LIC/SSO with respect
to a particular version of TPC

 

  a) Supplier provides IBM with design document stating

 

  i) each “launch from point” in the TPC GUI to be utilized, and the design of
menus to be displayed at each point.

 

  ii) Whether and how SSO is utilized.

 

  2) IBM/TPC issues a generic self certification set of test cases

 

  a) Supplier modifies the coverage matrix to accommodate the design of their
solution with respect to “launch from points”, menus to be displayed, and
support for SSO

 

  3) Supplier completes tests and provides a statement to IBM that all test
cases were successfully covered.

5.3 Retest Procedures

 

  1) IBM/TPC will test/retest with each of its major/minor releases

 

  2) Supplier will test/retest each of its new releases of DCFM selected by
Buyer for Buyer branding, on the latest release version of TPC. The parties will
mutually agree to the latest release version of TPC applicable to DCFM releases

 

  a) Supplier again provides a statement that test cases were covered
successfully

 

2

IBM/Brocade

Amendment # 4 to SOW #7 (Contract Number 4907015087.0)



--------------------------------------------------------------------------------

6.0 TESTING, MAINTENANCE AND SUPPORT – IBM’s ESS Client Code

6.1 All of the terms in “Attachment C” of the SOW #7, “Testing, Maintenance and
Support”, remain in full force and effect with the addition of the following
terms related to IBM’s ESS Client Code which per this Amendment, will now be
integrated into the Buyer-branded DCFM software products.

6.2 Buyer Responsibilities

In addition to the maintenance Level 1 and Level 2 support that Buyer (IBM) is
responsible for in section 2.0 of the “Attachment C” of the SOW #7, Buyer will
also be responsible for providing to Supplier any Error Corrections or other
resolution that may be needed in the event that an APAR has been generated and
the Problem Source Identification points to a problem with Buyer’s ESS Client
Code.

For verified APARs for the Licensed Work as they relate to a problem with
Buyer’s ESS Client Code, Buyer will provide Error Corrections to Supplier as set
out below within a reasonable timeframe:

 

a. verify that the error is with the ESS code Buyer will only escalate issues to
Supplier if such errors are related to the DCFM product.

 

b. the fix to the Object Code in machine-readable for including a hard copy
description of the Error Corrections (which may include paper submission of the
Error Corrections);

 

c. the Error Corrections in machine-readable form; and

 

d. for a procedural work-around, the corrected procedure in machine-readable
form.

Buyer is aware that Supplier’s ability to meet its target support response and
resolution times will be determined by Buyer’s timely delivery of any Error
Correction or other resolution to the ESS Client Code.

6.3 Supplier Responsibilities

Once the Buyer’s ESS Client Code Error Correction or other resolution has been
received by Supplier, Supplier will be responsible for updating the Licensed
Work in accordance with section 2.6 of Attachment C of the SOW #7.

7.0 NO WARRANTY

THE ITEMS SPECIFIED IN SECTION 3.0 ARE PROVIDED BY IBM “AS IS” WITHOUT WARRANTY
OF ANY KIND INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, AND FITNESS FOR A PARTICULAR PURPOSE

8.0 INTELLECTUAL PROPERTY INDEMNIFICATION

Buyer (IBM) shall defend, hold harmless and indemnify, including attorney’s
fees, Supplier and Supplier Personnel from claims that Buyer’s ESS Software
infringes the intellectual property rights of a third party. If such a claim is
or is likely to be made, Buyer will, at its option: (i) obtain for Supplier the
right to continue to use and embed the ESS Software in the IBM Branded version
of DCFM consistent with this Amendment 4, (ii) modify the ESS Software so it is
non-infringing and in compliance with this Amendment or (iii) replace the ESS
Software with non-infringing software that complies with this Amendment. In the
event that none of the options in the preceding sentence are commercially
practical, Buyer will notify Supplier of its requirement to remove Buyer’s ESS
software from the IBM-Branded version of DCFM.

 

3

IBM/Brocade

Amendment # 4 to SOW #7 (Contract Number 4907015087.0)



--------------------------------------------------------------------------------

9.0 LIMITATION OF LIABILITY

In no event will IBM be liable for any lost revenues, lost profits, lost data,
direct, indirect, incidental, consequential, special or punitive damages arising
out of or related to the items specified in this Amendment even if advised of
the possibility of such loss or damages.

Under this Amendment, in no event will Supplier be liable to Buyer for any lost
revenues, lost profits, incidental, indirect, consequential, special or punitive
damages, whether or not such party was informed of the possibility of such
damages.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized representatives.

 

ACCEPTED AND AGREED TO:

 

International Business Machines Corporation

   

ACCEPTED AND AGREED TO:

 

Brocade Communications Systems, Inc.

By:  

/s/ Michelle B. Wright

    By:  

/s/ Charles Leeming

 

(Authorized signature)

     

(Authorized signature)

Name  

Michelle B. Wright

    Name  

Charles Leeming

 

(Type or print)

     

(Type or print)

Title  

GCM, Storage OEM Proc.

    Title  

VP, OEM Sales

Date:  

9/22/09

    Date:  

9/18/09

      ACCEPTED AND AGREED TO:       Brocade Communications Switzerland, SarL    
  By:  

/s/ U. Plechschmidt

       

(Authorized signature)

      Name  

Ulrich Plechschmidt

       

(Type or print)

      Title  

Vice President EMEA

      Date:  

 

LOGO [g15766g81a71.jpg]

 

4

IBM/Brocade

Amendment # 4 to SOW #7 (Contract Number 4907015087.0)